DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear whether claim 12 is requiring the pane to now be glass ceramic instead of glass (note claim 1 now recites both) or whether it is a conditional limitation wherein “if” the prior art teaches the glass ceramic choice of claim 1, then it must have the requirements of claim 12. 
For examination, the claim will be interpreted as conditional.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

1.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canova (WO2015055944, rejection using corresponding English document US Pub 20160229741) in view of Henn (US Pub 20100304090). 
Regarding claim 25: Canova teaches a protective glazing comprising a clear glass or glass-ceramic, having two opposite faces (abstract, 0018) and a coating comprising a doped TCO layer (first layer) on the pane, which can be zinc oxide doped with Al or Ga (see 0019, 0026), on the pane and a layer of SiNx which can be doped with Al (silicon aluminum nitride) (second layer) on the TCO (see 0054, 0058, 0114, 0117). 
Canova does not explicitly disclose their silicon aluminum nitride layer being “amorphous”, however, Canova does not exclude amorphous either. Instead, Canova’s second layer is being used as a silicon nitride containing protective barrier layer.
As Henn discloses that making a silicon nitride layer protective layer on glass or glass ceramic have an amorphous structure allows for the layer to be temperature resistant and provide better mechanical and chemical protection, it would have been obvious to one having ordinary skill at the time of invention to modify Canova to include their silicon nitride containing protective layer to be amorphous for temperature resistance and for providing enhanced mechanical and chemical protection.
 Canova does not explicitly disclose the overall coating being infrared radiation reflecting or having the IR reflectance as claimed, however, as Canova’s  coating has the same sequence and compositions as that claimed, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2121).
. 

2.	Claim 1-2, 10-12, 16, 19, 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canova (WO2015055944, rejection using corresponding English document US Pub 20160229741) in view of Henn (US Pub 20100304090) and in further view of Bellman (US Pub 20150279500) 
Regarding claims 1 and 2: Canova teaches a protective glazing comprising a clear glass or glass-ceramic pane (abstract, 0018), which has opposite main faces, and a coating comprising a crystalline TCO layer (first layer), which can be zinc oxide doped with Al or Ga (see 0019, 0026), on one of the faces of the pane, a layer of oxide or nitride (second layer), such as SiNx which can be doped with Al (i.e. silicon aluminum nitride) (0054, 0058, 0114, 0117) or even SiOx doped with Al (0056, 0058, 0114, 0117) (i.e. aluminum silicate layer) on the TCO (see 0054, 0058, 0114, 0117).

As Henn ‘090 discloses that making a silicon nitride layer protective layer on glass or glass ceramic have an amorphous structure allows for the layer to be temperature resistant and provide better mechanical and chemical protection, it would have been obvious to one having ordinary skill at the time of invention to modify Canova to include their silicon nitride containing protective layer to be amorphous for temperature resistance and for providing enhanced mechanical and chemical protection.
Canova does disclose their conducting layer (first layer) having crystallinity but fails to teach said crystallinity being columnar as claimed. However, Canova does not exclude such a crystallinity. As Bellman, who similarly teaches a crystalline TCO layer of doped ZnO teaches that beneficial improvements can be achieved when such a layer has a columnar structure with longitudinal columns extending from the top to the bottom of the layer perpendicular to at least one of the glass faces (see abstract, Figures, entire disclosure), it would have been obvious to one having ordinary skill at the time of invention to modify Hevesi to include their crystalline TCO layer of doped ZnO having a layer has a columnar structure with longitudinal columns extending from the top to the bottom of the layer perpendicular to at least one of the glass faces according to Bellman to obtain an improved TCO layer. 
Regarding claims 10 and 11: Canova’s TCO layer (first layer) has a thickness overlapping the range claimed (0026) and the layer of oxide or nitride (second layer) 
Regarding claims 12 and 16: The pane can be thermally toughened (0102) and the conductive layer (first layer) has a content of dopant meeting that claimed. (0026). 
Regarding claim 19: Canova does not explicitly disclose their coating having the claimed optical properties, however, as Canova’s coating sequence and layer compositions are the same as Applicants’, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2121).
Regarding claim 22: Canova does teach that their glazing can be used as a fireplace (0018, 0108).
Regarding claim 29: An intermediate layer can be on a face of the substrate, wherein the first layer is on the intermediate layer and said intermediate layer can be silicon nitride doped with aluminum (silicon aluminum nitride) or even silicon oxide doped with aluminum (aluminum and silicon containing oxide ) (see 0048, 0051, 0053, 0058, 0114, 0117).

3.	Claim 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canova (WO2015055944, rejection using corresponding English document US , 
over Canova (WO2015055944, rejection using corresponding English document US Pub 20160229741), Henn (US Pub 20100304090) and Bellman (US Pub 20150279500) as applied to claim 1 in further view of Henn (US Pub 20090320824). 
Regarding claim 17: Canova does not explicitly disclose the layer (second layer) having a smaller RI than that of the aluminum doped zinc oxide conducting layer (first layer), however, as Canova’s layers have the same compositions as that claimed and disclosed by Applicants’ (see for Example Applicants’ disclosure in claim 3), one having ordinary skill would reasonably conclude the same indices and relationships between indices to be present absent an evidentiary showing to the contrary (MPEP 2121).
Alternatively, in the instance Applicants show that the above relationship is not inherent, it is noted that Canova’s first layer is a TCO layer their second layer is acting as a silicon nitride containing protection/barrier layer and their coating is ideal for oven doors, etc. 
As Henn ‘824, who similarly discloses a TCO layer covered with a second layer which can be silicon nitride containing protection/barrier layer for use on oven doors, etc., suggests that it is beneficial to make the index of each of the layers in such a manner wherein the index of the second layer is lower than the TCO layer for reduced interference color (see 0045, 0051 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Canova to include their second layer having a lower index than the first layer for reduced interference color.

Regarding claim 20: Canova’s glazings can be used in thermal processing units and more specifically, the coating of the glazing can be on a face of an oven door of domestic ovens (see 0002, 0018, 0059, 0108-0111).
	Although Canova does not explicitly disclose a wall enclosing an oven cavity, given that Canova does disclose domestic ovens and domestic ovens are known to include a wall enclosing an oven cavity, the recited structure is considered to be implicitly taught in Canova.
Although Canova may not explicitly disclose placing their coating on the exterior face, facing away from the oven cavity, as Canova does disclose that their coating can be placed on an exterior face of units (0059) and suggests units according to their invention are domestic ovens (see 0059), one having ordinary skill would reasonably conclude that Canova’s coating can be placed on the exterior face, facing away from the oven cavity, with a reasonable expectation of success.
Alternatively, Canova’s coating is a TCO coating for an oven door and as Henn ‘824 discloses that TCO coatings on oven doors can be desirably placed on both surfaces of an oven door (0027, 0067-0069, 0090), it would have been obvious to one having ordinary skill at the time of invention to modify Canova to include their coating being on both sides of the door (toward the cavity and away from the cavity) as desired. 

Regarding claim 21: As mentioned above, the glazing being configured “for use as an oven door capable…” is intended use which does not make such an oven door nor the use conditions required. Specifically, the prior art does not have to teach such use but instead, only has to have a configuration which can be used as claimed. In the instant case, Canova does teach their glazing being configured for use as an oven door capable of withstanding high temperatures (see 0018, 0059, 0108 for example). Although Canova may not explicitly disclose the capability of withstanding the specific conditions claimed, given that Canova’s glazing is the same structure and configuration as that claimed, one having ordinary skill would reasonably conclude the same capabilities to be present absent an evidentiary showing to the contrary (MPEP 2112). 

4.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canova (WO2015055944, rejection using corresponding English document US Pub 20160229741), Henn (US Pub 20100304090) and Bellman (US Pub 20150279500) as applied to claim 1 above, in further view of (US PN 5,070,230).
As discussed above, Canova teaches the invention of claim 1 and does go on to teach that their glazing can be a double or laminated glazing (0109) which would imply a second pane being present but Canova fails to explicitly disclose the second pane 
As Osada, who similarly teaches glazings comprising a pane with a conductive layer therein used for double glazing windshields(see Col. 1, abstract, Figures),  discloses the desire for such coated panes to be spaced apart from a second transparent pane such that an intermediate space is defined there between (see Figures), it would have been obvious to one having ordinary skill at the time of invention to modify Canova to include their pane having their conductive layer arranged thereon, spaced apart from a second transparent pane such that an intermediate space is defined there between to obtain a desirable double glazing for a windshield.
Further, as Osada teaches that in double glazing windshields it is desirable to have a decorative pattern of decorative ceramic ink (see 14 in Figure 1) on a pane and then have the conductive layer on said pattern (see 13 in Figure 1), it would have been obvious to one having ordinary skill at the time of invention to modify Canova to include a decorative pattern of decorative ceramic ink on their pane and then have their conductive layer (first layer) on said pattern to obtain a desirable windshield. 
	
5.	Claim 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canova (WO2015055944, rejection using corresponding English document US Pub , 
over Canova (WO2015055944, rejection using corresponding English document US Pub 20160229741), Henn (US Pub 20100304090) and Bellman (US Pub 20150279500) as applied to claim 1 in further view of Henn (US Pub 20090320824) or Krasnov (US Pub 20070029186). 
Regarding claim 27: Canova’s clear glass can be borosilicate glass with their coating comprising a doped TCO layer (first layer) on the pane with a layer of SiNx which can be doped with Al (i.e. silicon aluminum nitride) (second layer) on the TCO (see 0054, 0058, 0114, 0117). 
Canova does not explicitly disclose the difference in refractive index, however, as Canova’s first TCO layer is zinc oxide doped with Al or Ga and their second layer is SiAlN which are the same materials as disclosed by Applicants, one having ordinary skill would reasonably conclude the same index relationship to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Alternatively, in the instance Applicants show that the above relationship is not inherent, it is noted that Canova’s first layer is a TCO layer their second layer is acting as a silicon nitride containing protection/barrier layer and their coating is ideal for oven doors, etc. 
As Henn, who similarly discloses a TCO layer covered with a second layer which can be a silicon nitride containing protection/barrier layer for use on oven doors, etc., suggests that it is beneficial to make the index of each of the layers in such a manner wherein the index of the second layer and the TCO layer differ by at least 0.1 for 
Canova having a difference of no more than 0.2 overlaps the range claimed and as such provides a prima facie case of obviousness absent a showing of unexpected results (see MPRP 2144.05).
Canova does not explicitly disclose the overall coating being infrared radiation reflecting, however, as Canova’s  coating has the same sequence and compositions as that claimed, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2121).
Regarding claim 28: Canova also teaches that their glazings can be used in thermal processing units (see 0002, 0018, 0108-0111).

6.	Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hevesi (WO 03093185) view of Henn (US Pub 20100304090). 
Regarding claim 25: Hevesi teaches a protective glazing comprising a clear glass pane, which has opposite faces, and a coating comprising a conductive layer consisting of zinc oxide doped with Al (first layer) (Pg. 4) on one of the glass faces and a protective layer (second layer) on the conductive layer (see Pg. 5).
Although Hevesi does not provide an Example wherein their protective layer is silicon aluminum nitride or an aluminum silicate, Hevesi does teach that it can be an oxide, nitride, and oxynitrides of Al, Si, etc. (Pg. 5). As "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose” (MPEP 2144.06), it would have been obvious to one having ordinary skill at the time of invention to make Hevesi’s layer a nitride or oxide of both silicon and aluminum (i.e. silicon aluminum nitride, aluminum silicate) with a reasonable expectation of success. 
Hevesi does not explicitly disclose their protective layer being “amorphous”, however, Hevesi does not exclude amorphous either. Instead, their second layer is being used as a silicon nitride containing protective layer.
As Henn discloses that making a silicon nitride layer protective layer on glass or glass ceramic have an amorphous structure allows for the layer to be temperature resistant and provide better mechanical and chemical protection, it would have been obvious to one having ordinary skill at the time of invention to modify Hevesi to include their silicon nitride containing protective layer to be amorphous for temperature resistance and for providing enhanced mechanical and chemical protection.

The limitations “for use as an oven door capable…” is intended use wherein the prior art does not have to teach such use but instead, only has to be capable of such use to meet the claim. In the instant case, as Hevesi’s glazing structure meets that claimed, one having ordinary skill would reasonably conclude it to be capable of/having the configuration for use as claimed absent an evidentiary showing to the contrary (MPEP 2112). 

7.	Claims 1-2, 10-12, 16, 19, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hevesi (WO 03093185) in view of Bellman (US Pub 20150279500) and Henn (US Pub 20100304090).
 Regarding claims 1-2 and 29: Hevesi teaches a protective glazing comprising a clear glass pane, which has opposite faces, and a coating comprising a crystalline conductive layer consisting of a transparent aluminum doped zinc oxide (first layer) on one of the glass faces, a protective layer (second layer) and an intermediate layer on the pane under the conductive layer (see pg. 5). 
Although Hevesi does not provide an Example wherein their protective layer is aluminum silicate or silicon aluminum nitride, Hevesi does teach that it can be an oxide, nitride, and oxynitrides of Al, Si, etc. (Pg. 5). As "It is prima facie obvious to combine two 
Although Hevesi does not provide an Example wherein their intermediate layer is an aluminum and silicon containing oxide or silicon aluminum nitride layer, they do teach that the intermediate layer can be an oxide of Al, Si, etc. (see sublayer on Pg. 5). As "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose” (MPEP 2144.06), it would have been obvious to one having ordinary skill at the time of invention to make Hevesi’s layer an oxide of both silicon and aluminum with a reasonable expectation of success. 
Hevesi does disclose their conducting layer (first layer) having crystallinity but fails to teach said crystallinity being columnar as claimed. However, Hevesi does not exclude such a crystallinity. As Bellman, who similarly teaches a crystalline TCO layer of ZnO:Al, teaches that beneficial improvements can be achieved when such a layer has a columnar structure with longitudinal columns extending from the top to the bottom of the layer perpendicular to at least one of the glass faces (see abstract, Figures, entire disclosure), it would have been obvious to one having ordinary skill at the time of invention to modify Hevesi to include their crystalline TCO layer of ZnO:Al having a layer has a columnar structure with longitudinal columns extending from the top to the 
Hevesi does not explicitly disclose their protective layer being “amorphous”, however, Hevesi does not exclude amorphous either. Instead, their second layer is being used as a silicon nitride containing protective layer.
As Henn ‘090 discloses that making a silicon nitride layer protective layer on glass or glass ceramic have an amorphous structure allows for the layer to be temperature resistant and provide better mechanical and chemical protection, it would have been obvious to one having ordinary skill at the time of invention to modify Hevesi to include their silicon nitride containing protective layer to be amorphous for temperature resistance and for providing enhanced mechanical and chemical protection.
Regarding claims 10 and 11: Hevesi’s conductive layer (first layer) has a thickness within the range claimed (see examples) and the layer (second layer) of aluminum nitride has a thicknesses within the range claimed (Examples).
Regarding claims 12 and 16: Given that Hevesi’s pane is the glass and not the glass-ceramic of claim 1, the limitation of claim 12 is not required. 
The conductive layer (first layer) has a content of dopant falling within the range claimed. (see Pg. 4 and Examples). 
Regarding claim 19: Hevesi does not explicitly disclose their coating having the claimed optical properties, however, as Hevesi’s coating sequence and layer compositions are the same as Applicants’, one having ordinary skill would reasonably 
Regarding claim 22: Hevesi teaches a heating glazing (thermal processing unit) comprising their protective glazing above (see Pg. 1 and 7 for Example).
Hevesi does not explicitly disclose the glazing being a “thermal protective” glazing, however, as Hevesi’s coating is the same as that claimed for reasons previously mentioned, one having ordinary skill would reasonably conclude the same characteristics of providing thermal protection to be present absent an evidentiary showing to the contrary (MPEP 2112). 
The limitations “for use as a fireplace…” is intended use wherein the prior art does not have to teach such use but instead, only has to be capable of such use to meet the claim. In the instant case, as Hevesi’s glazing structure meets that claimed, one having ordinary skill would reasonably conclude it to be capable of/having the configuration for use as claimed absent an evidentiary showing to the contrary (MPEP 2112). 

8.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hevesi (WO 03093185), Bellman (US Pub 20150279500) and Henn (US Pub 20100304090) as applied to claim 1 or alternatively, over Hevesi (WO 03093185) Bellman (US Pub 20150279500) and Henn (US Pub 20100304090) in further view of Henn (US Pub 20090320824). 
Regarding claim 17: Hevesi does not explicitly disclose the layer (second layer) having a smaller RI than that of the aluminum doped zinc oxide conducting layer (first layer), 
Alternatively, in the instance Applicants show that the above relationship is not inherent, it is noted that Hevesi’s first layer is a TCO layer their second layer is acting as a silicon nitride containing protection/barrier layer and their coating is ideal for oven doors, etc. 
As Henn ‘824, who similarly discloses a TCO layer covered with a second layer which can be silicon nitride containing protection/barrier layer for use on oven doors, etc., suggests that it is beneficial to make the index of each of the layers in such a manner wherein the index of the second layer is less than that of the TCO layer for reduced interference color (see 0045, 0051),  it would have been obvious to one having ordinary skill at the time of invention to modify Canova to include their second layer having a lower index than their first for reduced interference color.
Hevesi does not explicitly disclose the overall coating being infrared radiation reflecting, however, as Hevesi’s coating has the same sequence and compositions as that claimed, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2121).

9.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hevesi (WO 03093185), Bellman (US Pub 20150279500) and Henn (US Pub 20100304090) as applied to claim 1 above in view of (US PN 5,070,230).
As discussed above, Hevesi teaches the invention of claim 1 but fail to meet the requirements of claims 14 and 15, however, Hevesi does not exclude such features either. Instead, Hevesi only teaches that their glazing comprising their glass pane with their conductive layer thereon can be used to form a heating glazing or glazing suited for de-icing, etc. (see Pg. 1 and 7).
As Osada teaches heating glazings suited for de-icing. etc. (see Col. 1) comprise a glass pane having a conductive layer arranged thereon, spaced apart from a second glass pane such that an intermediate space is defined there between (see Figures), it would have been obvious to one having ordinary skill at the time of invention to modify Hevesi to include their glass pane having their conductive layer arranged thereon, spaced apart from a second glass pane such that an intermediate space is defined there between to obtain a desirable heating glazings suited for de-icing. etc.
Further, as Osada teaches that in heating glazings suited for de-icing. etc. it is desirable to have a decorative pattern of decorative ceramic ink (see 14 in Figure 1) on a glass pane and then have the conductive layer on said pattern (see 13 in Figure 1), it would have been obvious to one having ordinary skill at the time of invention to modify Hevesi to include a decorative pattern of decorative ceramic ink on their glass pane and then have their conductive layer (first layer) on said pattern to obtain a desirable heating glazings suited for de-icing. etc.

10.	Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hevesi (WO 03093185), Bellman (US Pub 20150279500) and Henn (US Pub 20100304090) as applied to claim 1 above in view of Canova (WO2015055944, .
Regarding claim 20: Hevesi teaches a heating glazing (thermal processing unit) comprising their protective glazing above (see Pg. 1 and 7 for Example).
Hevesi does not explicitly disclose a wall enclosing an oven cavity wherein their coating is on a face facing away from the cavity, however, Hevesi’s coating is an TCO coating on glass. 
As Canova discloses TCO coatings on glass can be used as oven doors and more specifically on a face of an oven door of a domestic oven (see 0002, 0018, 0059, 0108-0111), it would have been obvious to one having ordinary skill at the time of invention to modify Hevesi to include their TCO coating being on a face of an oven door of a domestic oven.
Although a wall enclosing an oven cavity is not explicitly taught, given that domestic ovens are known to include a wall enclosing an oven cavity, the recited structure is considered to be implicitly taught with the modification of Hevesi.
Although it is not explicitly disclosed placing such a coating on the exterior face, facing away from the oven cavity, as Canova does disclose that TCO coatings can be placed on an exterior face of units (0059) and teaches units of domestic ovens (see 0059), it would have been further obvious to one having ordinary skill to place Hevesi’s coating on the exterior face, facing away from the oven cavity, with a reasonable expectation of success.
Alternatively, Hevesi as modified includes a TCO coating for an oven door and as Henn ‘824 discloses that TCO coatings on oven doors can be desirably placed on both 
Hevesi does not explicitly disclose the glazing being a “thermal protective” glazing, however, as Hevesi’s coating is the same as that claimed for reasons previously mentioned, one having ordinary skill would reasonably conclude the same characteristics of providing thermal protection to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 21: The limitations “for use as an oven door capable…” is intended use limitations and it has been held by the courts that in intended use claimed, the prior art does not have to teach such use but instead, only has to be capable of such use to meet the claim. In the instant case, as Hevesi’s glazing structure meets that claimed, one having ordinary skill would reasonably conclude it to be capable of/have the configuration for use as claimed absent an evidentiary showing to the contrary (MPEP 2112). 

11.	Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hevesi (WO 03093185), Bellman (US Pub 20150279500) and Henn (US Pub 20100304090) as applied to claim 1 above in view of Canova (WO2015055944, rejection using US20160229741) or alternatively, in further view of either one of Henn (US Pub 20090320824) or Krasnov (US Pub 20070029186). 
Regarding claim 27: Although Hevesi does not specify their glass pane to be borosilicate glass, however, they do not exclude such a glass either. Instead, they only generally teach a glass pane coated with a TCO used for heating glazings.
	As Canova, who similarly teaches a glass pane coated with TCO used for heating glazings, discloses that such glasses can be borosilicate as desired for high-temperature applications (see 0018), it would have been obvious to one having ordinary skill at the time of invention to modify Hevesi to include their glass being borosilicate in order to obtain a glazing for high temperatures. 
Hevesi does not explicitly disclose the different in refractive index, however, as their first TCO layer is zinc oxide doped with Al or Ga and their second layer is SiAlN which are the same materials as disclosed by Applicants, one having ordinary skill would reasonably conclude the same index relationship to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Alternatively, in the instance Applicants show that the above relationship is not inherent, it is noted that Hevesi’s first layer is a TCO layer their second layer is acting as a silicon nitride containing protection/barrier layer and their coating is ideal for oven doors, etc. 
As Henn, who similarly discloses a TCO layer covered with a second layer which can be silicon nitride containing protection/barrier layer for use on oven doors, etc., suggests that it is beneficial to make the index of each of the layers in such a manner wherein the index of the second layer and the TCO layer differ by at least 0.1 for reduced interference color (see 0045, 0051) and Krasnov, who similarly discloses a TCO layer covered with a second layer which can be silicon nitride containing 
Hevesi having a difference of no more than 0.2 overlaps the range claimed and as such provides a prima facie case of obviousness absent a showing of unexpected results (see MPRP 2144.05).
Hevesi does not explicitly disclose the overall coating being infrared radiation reflecting, however, as Hevesi’s coating has the same sequence and compositions as that claimed, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2121).
Regarding claim 28: Hevesi teaches a heating glazing (thermal processing unit) comprising their protective glazing above (see Pg. 1 and 7 for Example). Hevesi does not explicitly disclose the glazing being a “thermal protective” glazing, however, as Hevesi’s coating is the same as that claimed for reasons previously mentioned, one having ordinary skill would reasonably conclude the same characteristics of providing thermal protection to be present absent an evidentiary showing to the contrary (MPEP 2112). 

Response to Arguments
Applicant's arguments filed July 30, 2021 have been fully considered but they are not persuasive. Arguments are summarized below.
Applicants initially argue that Canova fails to teach the claimed invention wherein a second layer consist of an amorphous aluminum silicate or silicon aluminum nitride because Canova’s second layer is a thin homogenization layer of metal or metal nitride other than aluminum nitride or a metal carbide.
This is not persuasive. Initially, although the Examiner agrees that Canova does teach a thin homogenization layer on their zinc oxide first layer, Canova does teach that an additional layer of oxide or nitride, such as SiNx which can be doped with Al (i.e. silicon aluminum nitride) (see 0048, 0054, 0058, 0114, 0117) or even SiOx doped with Al (see 0048, 0056, 0058, 0114, 0117) (i.e. aluminum silicate layer), can be placed between the zinc oxide layer and the thin homogenization layer (see 0054, 0058, 0114, 0117). Therefore, regardless of the presence of the homogenization layer, a second layer with a composition as claimed will be on Canova’s zinc oxide layer.
Additionally, it is noted for the record that even if Canova discloses a thin homogenization layer on their zinc oxide layer, as long as Canova teaches a layer with a composition as claimed over the zinc oxide layer, regardless of whether said layer is between the zinc oxide and homogenization layer, on top of the homogenization layer, etc., the claim will be met. Specifically, labeling a layer as a “second” layer is simply that; a label. It does not limit the claim to mean it has to be the second layer of the stack, it has to be a layer making direct contact with the underlying zinc oxide layer, it 
Applicants also argue that it would not have been obvious to modify Canova with Henn (090) to meet the amorphous limitation because Henn is directed to a silicon nitride layer that is directly on a substrate and not on a first crystalline layer but this is not persuasive.
Specifically, although the Examiner agrees that Henn teaches that their silicon nitride layer “can be” directly deposited onto a substrate, Henn nowhere makes this a requirement. More specifically, there is nothing in the reference that explicitly recites that other layers cannot be in between. For example, see Henn’s par. 0035 as well as other paragraphs therein which clearly point out that while it can be in direct contact to the substrate, it doesn’t have to be. Additionally, although Henn may not recite an amorphous silicon nitride being on a crystalline layer, there is nothing in the reference to indicate that such an arrangement can’t be done. Instead, Henn is merely disclosing that making a silicon nitride layer have an amorphous structure allows for a silicon nitride layer to be temperature resistant and provide better mechanical and chemical protection (see entire disclosure). Given that Canova’s layer above their zinc oxide layer is a silicon nitride containing layer, it would have been obvious to one having ordinary skill at the time of invention to modify Canova to include their silicon nitride containing layer to be amorphous for temperature resistance and for providing enhanced mechanical and chemical protection.
Applicants argue that Canova discloses that the substrate should never be heated to more than 150C in par. 0015 and although Canova does disclose treating with 
This is not persuasive. Although Canova does describe heating to no more than 150C in par. 0015 and a laser treatment at 300C, the argued citations are related to Canova’s heat treatment done in their method of making and not what the capabilities of the final product are. Specifically, the heat treatment Canova describes is for homogenizing, etc. the layer stack and just because Canova requires certain parameters during manufacture in no way means that their final glazing would not be capable of withstanding high temperatures and durations as claimed. 
Additionally, as mentioned in the Office Action above, the glazing being configured “for use as an oven door capable of withstanding a pyrolysis cleaning heating to over 450C at least 100 hours” is intended use which does not make such an oven door nor the use conditions required. Specifically, the prior art does not have to teach such use but instead, only has to have a configuration which can be used as claimed. In the instant case, Canova does teach their glazing being configured for use as an oven door capable of withstanding high temperatures (see 0018, 0059, 0108 for example). Although Canova may not explicitly disclose the capability of withstanding the specific conditions claimed, given that Canova’s glazing is the same structure and configuration as that claimed, one having ordinary skill would reasonably conclude the same capabilities to be present absent an evidentiary showing to the contrary (MPEP 2112). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784